Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the response as filed on 7 JUNE 2021. 
Amendments to claims 1, 3, 6, 7, have been entered, as has the prior cancelation of claims 2, 4, 5.  
Claims 1, 3, 6, 7 are present and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims noted has been amended similarly, to recite limitations including “…references the database and: matches the user identified by the user identification unit with the respondent stored in the database based on the respondent information; matches the response information of the respondent with the comment information to which the respondent has responded with the response information, and extracts the comment information matched with the response information.” Examiner finds this limitation indefinite for several reasons. First, the portion noting “matches the user identified by the user identification unit with the respondent stored in the database based on the respondent information” – Examiner finds it is unclear which user(s) are being identified by this information, and how. The purchasing user is referenced earlier in the limitation, as being identified by the user identification unit – the user identified with the respondent based on the respondent data itself is unclear if the respondent is identified separately, or if the goal is the association with the purchasing user and some other person associated with a response. Further, “matching response information of the respondent with the comment information to which the respondent has responded with the response information” is also unclear, in that it is not readily apparent if the substance of the response is considered, the type of response, or just the presence/fact of a response is being matched, and to whom. Put another way, from this limitation it is unclear if the match occurs between the commenter or the comment itself as currently claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chea et al (US 20100114883 A1, hereinafter Chea), in view of Pinckney et al (US 20130304691 A1, hereinafter Pinckney), further in view of Gemmell et al (US 20110320250 A1, hereinafter Gemmell), further in view of Woolf (Woolf, Max: A Statistical Analysis of 1.2 Million Amazon Reviews, available at: https://minimaxir.com/2014/06/reviewing-reviews/, hereinafter Woolf). 

In reference to claim 1, 6,  7: 
Chea teaches: A comment analysis system comprising a server connected to the internet, the server comprising a server connected to the internet, the server comprising a processor and memory storing a program which, when executed by the processor, causes the server to function as: ; a comment analysis method configured to analyze comment information in a system in which a server and user terminals are connected through a network to control exchange of the comment information on a community site provided by the server (see fig 7 and related text); and a program for comment analysis causing a server computer to function as (at least fig 7 and related text);
a comment information registration unit that, through the internet, receives and accepts comment information entered by a user on a community site and stores, in a database, the comment information in association with commenter information indicative of a commenter (at least [fig 1 and related text] “Jim from San Jose” enters a review of a jacket; at fig 5, 6, and related text the review is entered at a computer and stored);
a response information registration unit that, through the internet, receives and accepts response information entered by another user to the comment information on the community site, and stores, in the database, the response information in association with respondent information indicative of a respondent to the comment and the comment information to which the respondent responds the response information indicating a support of or opposition to the comment information(at least [fig 1 and related text including 028] another user indicates that the review was “helpful”);
a behavior information acquisition unit that acquires through the internet as behavior information purchase information indicating that a commercial product or service covered as a specific topic on the community site has been purchased (at least [038-040] a user is a “verified purchaser” on a website);
[ a user purchase] referencing the database and matches the user identified by the user identification unit with the respondent stored in the database based on the respondent information; matches the response information of the respondent with the comment information to which the respondent has responded with the response information, and [extracts related information] to the response information (at least [038-040] badge associates the respondent with the purchase with the actual review, and may indicate level of trust of the respondent, see figs 1, 2 for ratings of helpfulness stored along with the comments and the reviewers/respondents).
Although Chea as cited teaches wherein comments are monitored to determine information within, and to be subsequently recommended or shared with interested users, and while Chea as cited and in view of the discrepancies noted above arguably teaches that in figure 1, the comment itself is logged based on the author and the additional votes of helpfulness, it does not specifically teach extracting comment information to which the user whose behavior is changed responds to. 
Pinckney however does teach: 
a comment information extraction unit that refers to the database in the case where the user who has purchased the commercial product or service is identified by the user identification unit, and extracts the comment information matched with response information (at least fig 4 and related text, as well as [0062-070] “when a user 1314 says that a decision (comment) was helpful the system may remember which questions 1320 it asked, what the answer was, and may associate these questions and answers with the ultimate decision;” at [067] various questions are posed to the user in order to determine a user’s ultimate decision; – i.e. the point at which the behavior of the user changed; and at [081]when a user poses a similar question, the appropriate comments are returned for a user to respond to). It would have been obvious to one of ordinary skill in the art at the time of the invention to include comment extraction for future use as taught by Pinckney, because Pinckney specifically teaches that identifying questions that were found to be helpful to a user’s ultimate decision is useful for future users when attempting to make similar decisions (see 0067). This allows the system to observe a correlation between the comment posed, and the user’s decision that others would likely find helpful, and this information would therefore allow the reviews in Chea to be appropriately presented (see 0067, 073), and further Pinckney teaches that by considering this metric in the future the system can identify or filter out comments that appear to have no bearing on current or future users’ ultimate decisions (see 0067). 
Although the combination of Chea and Pinckney discloses all the limitations above, and while Chea does disclose receiving behavior information, the combination does not specifically disclose wherein the behavior information identifies the influence of the comment itself. 
Gemmell teaches: a behavior information acquisition unit that acquires through the internet as behavior information purchase information indicating that a commercial product or service covered as a specific topic on the community site has been purchased (at least [040] identifying actions taken by the second user)
a user identification unit that identifies a user indicated in the behavior information acquired by the behavior acquisition unit as having purchased the commercial product or service (at least [040] second user is identified as having made the purchase after considering the first user’s review). It would have been obvious to one of ordinary skill in the art at the time of the invention to include tracking as taught by Gemmell, because Gemmell teaches this provides valuable insight to both the seller and the writer of the original comment in terms of future marketing or opportunities for the reviewer (see 040). 
Although the combination as cited teaches a plurality of means through which the user is able to interact with a review, and in particular, Chea at fig 1discloses an indication that a certain volume of people did or did not find this review helpful (see 120: “was this review helpful to you), at [011, 026] a user is able to vote as to if a review was helpful, and further, Pinckney as cited discloses a plurality of means in which a user may agree or disagree with a “decision” concluded by the review, and in particular consideration of figure 24 and related text infers an aggregated voting process of helpfulness via the thumbs up/down icons shown, the combination does not explicitly disclose the interaction being a like button. 
Woolf however does disclose: 
The response information in association with respondent information indicative of a respond to the comment and the comment information to which the respondent responds, the response information being operation of a like button indicating support of the comment information (see page 1: at the bottom of the comment, there is an option to indicate that the review was helpful or not helpful). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an indication of a like button, as taught by Woolf, with the functionality of the review interaction of Chea/Pinckney/Gemmell, because Woolf leads of the article with the statement “When buying the latest products [on Amazon] reading reviews is an important part of the purchasing process.” Woolf reiterates the sentiments echoed in Chea/Pinckney/Gemmell, that helpfulness is an especially important metric considered by a prospective buyer (see page 3), in that as stated by Woolf: “If you’re writing a review, you’re writing with the intent to help other prospective buyers.” (see page 4). Finally on pages 13/14 Woolf elaborates on the idea of the like button data, by noting that there is a known correlation between the user and the quality of the review written which perhaps indicates a user’s overall knowledge/passion in a given area. One would have been particularly motivated, in view of the benefits listed by Woolf, to include the like button specifically in the voting of Chea as well as in the agree/disagree functionality of Pinckney in that the use of a “Like” was old and well known in the art at the time of the invention. 

In reference to claim 3
Chea teaches:  A comment analysis system comprising a server connected to the internet, the server comprising a server connected to the internet, the server comprising a processor and memory storing a program which, when executed by the processor, causes the server to function as (see fig 7 and related text);
a comment information registration unit that, through the internet, receives and accepts comment information entered by a user on a community site and stores, in a database, the comment information in association with commenter information indicative of a commenter (at least [fig 1 and related text] “Jim from San Jose” enters a review of a jacket; at fig 5, 6, and related text the review is entered at a computer and stored);
a response information registration unit that, through the internet, receives and accepts response information entered by another user to the comment information on the community site, and stores, in the database, the response information in association with respondent information indicative of a respondent to the comment and the comment information to which the respondent responds the response information indicating a support of or opposition to the comment information(at least [fig 1 and related text including 028] another user indicates that the review was “helpful”);
a behavior information acquisition unit that acquires through the internet as behavior information indicative of behavior of a user on a community site, (at least [038-040] a user is a “verified purchaser” on a website), the content of answers of online talk participants as to pros and cons of a specific topic conducted for the topic on the community site (at least [030, 024, 032, fig 1 and related text] pros and cons listed for the product), 
based on the behavior information acquired by the behavior information acquisition unit, the user identification unit identifies a user whose answer content is changed (at least [0025, 032] based on answers, the pros/cons change in the keyword ranking of the reviews)
a pros and cons proportion calculating that groups the online talk participants according to a predetermined attribute and calculate the pros and cons proportion based on the behavior information acquired by the behavior information acquisition unit (at least [fig 1, 2, and related text including 030-032] users contribute votes/information about pros/cons of the items being discussed); 
[ a user purchase] referencing the database and matches the user identified by the user identification unit with the respondent stored in the database based on the respondent information; matches the response information of the respondent with the comment information to which the respondent has responded with the response information, and [extracts related information] to the response information (at least [038-040] badge associates the respondent with the purchase with the actual review, and may indicate level of trust of the respondent, see figs 1, 2 for ratings of helpfulness stored along with the comments and the reviewers/respondents).

While Chea teaches wherein a user’s comments are ranked and rated, as well as pros and cons, and as well as answers changing over time, and while Chea teaches that reviews may interact or respond to one another, Chea does not specifically teach a session. Pinckney however does teach [behavior of a user] before the start and after the end of an online talk session (at least [070-073, 0148] a session is conducted for a user, wherein the user replies to questions and answers, and provides interrogatories/feedback to the system; user’s answers/behaviors are tracked to select new questions);  and identifying a user whose answer content is changed matched with response information (at least [063-73] a user’s answer is changed from the interrogative question to the “ultimate decision). It would have been obvious to one of ordinary skill in the art at the time of the invention to include session insights as taught by Pinckney, because Pinckney teaches that a question and answer session is the best way to learn under what circumstances the user is looking for certain information (0070), and further comparing previously collected session data with other users allows for helpful insights to create or target future sessions to a future user (see 0073). Pinckney specifically teaches that identifying questions that were found to be helpful to a user’s ultimate decision is useful for future users when attempting to make similar decisions (see 0067). This allows the system to observe a correlation between the comment posed, and the user’s decision that others would likely find helpful, and this information would therefore allow the reviews in Chea to be appropriately presented (see 0067, 073), and further Pinckney teaches that by considering this metric in the future the system can identify or filter out comments that appear to have no bearing on current or future users’ ultimate decisions (see 0067).
Although the combination of Chea and Pinckney discloses all the limitations above, and while Chea does disclose receiving behavior information, the combination does not specifically disclose wherein the behavior information identifies the influence of the comment itself. 
Gemmell teaches: a behavior information acquisition unit that acquires through the internet as behavior information purchase information indicating that a commercial product or service covered as a specific topic on the community site has been purchased (at least [040] identifying actions taken by the second user)
a user identification unit that identifies from users on the community site based on the behavior information acquired by the behavior information acquisition unit, a user whose answer content and behavior is changed (at least [040] second user is identified as having made the purchase after considering the first user’s review). It would have been obvious to one of ordinary skill in the art at the time of the invention to include tracking as taught by Gemmell, because Gemmell teaches this provides valuable insight to both the seller and the writer of the original comment in terms of future marketing or opportunities for the reviewer (see 040). 
Although the combination as cited teaches a plurality of means through which the user is able to interact with a review, and in particular, Chea at fig 1discloses an indication that a certain volume of people did or did not find this review helpful (see 120: “was this review helpful to you), at [011, 026] a user is able to vote as to if a review was helpful, and further, Pinckney as cited discloses a plurality of means in which a user may agree or disagree with a “decision” concluded by the review, and in particular consideration of figure 24 and related text infers an aggregated voting process of helpfulness via the thumbs up/down icons shown, the combination does not explicitly disclose the interaction being a like button. 
Woolf however does disclose: 
The response information in association with respondent information indicative of a respond to the comment and the comment information to which the respondent responds, the response information being operation of a like button indicating support of the comment information (see page 1: at the bottom of the comment, there is an option to indicate that the review was helpful or not helpful). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an indication of a like button, as taught by Woolf, with the functionality of the review interaction of Chea/Pinckney/Gemmell, because Woolf leads of the article with the statement “When buying the latest products [on Amazon] reading reviews is an important part of the purchasing process.” Woolf reiterates the sentiments echoed in Chea/Pinckney/Gemmell, that helpfulness is an especially important metric considered by a prospective buyer (see page 3), in that as stated by Woolf: “If you’re writing a review, you’re writing with the intent to help other prospective buyers.” (See page 4). Finally on pages 13/14 Woolf elaborates on the idea of the like button data, by noting that there is a known correlation between the user and the quality of the review written which perhaps indicates a user’s overall knowledge/passion in a given area. One would have been particularly motivated, in view of the benefits listed by Woolf, to include the like button specifically in the voting of Chea as well as in the agree/disagree functionality of Pinckney in that the use of a “Like” was old and well known in the art at the time of the invention. 

Response to Arguments
Applicant filed remarks on 7 JUN 2021, to which Examiner responds below. 
Applicant reproduces claim limitations on pages 7, 8, of the remarks. Applicant provides an example/potential interpretation/summary of the claim limitations on page 8, and concludes with the discussion of the entered amendments. Applicant references the newly amended limitations, however, this still does not clarify the rejection under 35 USC 112b discussed above – as the example is merely one interpretation of the claim language. Examiner does not find the term cross referencing in the claims – just a matching between two or three unclear entities or facts. Examiner notes that if the claim limitations were amended to negate the 112b rejection, prosecution might be advanced. Examiner respectfully disagrees with Applicant’s characterization of the references – each reference at least infers back end corroboration between the comment and the subsequent purchase based on how helpful the user found the comment. Applicant’s remarks regarding Gemell are found to be unpersuasive, as again, the discussion Applicant references is not found in the claims themselves, and further in view of the rejection under 35 USC 112b. Applicant is seeking a narrow interpretation that the claims are not fairly limited to. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622